IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA
Plaintiff :Case No. 3:18-CR-121 (1)
vs. : HONORABLE WALTER H. RICE

Tucker, Dontae

Defendant

 

ORDER AMENDING BOND CONDITIONS

For good cause shown, the Court hereby amends the bond conditions filed in this matter on
September 26, 2018 and removes the following condition:

I. Participate in one of the following location monitoring restriction programs and abide by all the
requirements of the program which will include electronic monitoring. Home Detention
(amended to Curfew on 12/13/18)

All other bond conditions remain in full force and effect.

Date: 5/21/2019 dake

HONORABLE WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
